Exhibit NEWS RELEASE Mar. 26, 2009 FLEXIBLE SOLUTIONS ANNOUNCES FULL YEAR, 2 Conference callis scheduled for March 27, 2009. See the time and dial in number below. VICTORIA, BRITISH COLUMBIA, Mar 26, 2009 – FLEXIBLE SOLUTIONS INTERNATIONAL, INC. (NYSE Amex: FSI, FRANKFURT: FXT), a developer and manufacturer of biodegradable and environmentally safe, water and energy conservation technology, as well as anti-scalant and crop nutrient enhancement products, today announces financial results for the full year ended Dec. 31, 2008. Mr.
